Citation Nr: 1212037	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the "staged" (10 percent prior to June 27, 2008, and 40 percent from that date) ratings assigned for low back strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 2001 to January 2002 and from June 2004 to August 2005.  This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), that granted the Veteran service connection for low back strain, rated 10 percent, effective August 15, 2006 (a July 2007 rating decision granted an earlier effective date of August 15, 2005 for the award).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In August 2010 the Board remanded this matter and the matter of the rating for ocular migraines with allergic rhinitis for additional development.  A February 2012, rating decision increased the rating for low back strain to 40 percent, effective June 27, 2008.  Since the Veteran has not expressed satisfaction with "staged" ratings (and as the low back strain rating is less than the maximum under the applicable criteria) the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are for consideration.  [The February 2012 rating decision also granted an increased (to the schedular maximum 50 percent) rating for migraines and assigned a separate (0 percent) rating for rhinitis, effective the date of award of service connection.  The Veteran was advised that this constituted a total grant of the benefit sought.  His representative's statement of February 29, 2012 acknowledged that the matter of the rating for low back strain is the only issue remaining on appeal.]  


FINDINGS OF FACT

1.  Prior to March 26, 2007, the Veteran's lumbar spine disability was not shown to have been manifested by limitation of forward flexion to 60 degrees or less, limitation of combined range of thoracolumbar motion to 120 degrees of less, muscle spasm or guarding severe enough to result in abnormal gait or spine contour, separately ratable neurological symptoms, or incapacitating episodes of intervertebral disc syndrome (IVDS); the spine was not ankylosed.  
2.  From March 26, 2007, to June 27, 2008, the low back disability is shown to have been manifested by forward flexion limited to 60 degrees, muscle spasm and antalgic gait; separately ratable neurological symptoms, incapacitating episodes of IVDS, and/or ankylosis were not shown. 

3.  From June 27, 2008 separately ratable neurological symptoms, incapacitating episodes or IVDS, and/or ankylosis are not shown.


CONCLUSION OF LAW

The Veteran's low back strain warrants staged ratings of 10 percent (but no higher) prior March 26, 2007; (an increased rating of) 20 percent (but no higher) from March 26, 2007, to June 27, 2008; and 40 percent (but no higher) from June 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2007 statement of the case (SOC) and letters in May 2008 and October 2008 properly provided the Veteran notice on the downstream issue of an increased initial rating.  He has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in May 2006, March 2007, April 2008 and December 2011.  The December 2011 examination complied with the Board's remand instructions, and is adequate for rating purposes as the examiner reviewed the record and considered the history of the disability, and conducted a thorough examination, noting all findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including the degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Strain

An April 2006 VA Emergent Care treatment report shows that the Veteran sought treatment for low back pain; he had run out of pain medication.  Neurologic evaluation found that cranial nerves II through XII were grossly intact, motor strength was 5/5 bilaterally and sensation to light touch was intact bilaterally.  The diagnosis was back pain.  He was given a prescription for pain medication and discharged.  

A May 2006 VA fee basis examination report notes that the Veteran suffered from constant low back pain (characterized as sharp, burning, and aching in nature) which traveled to both feet.  He described the level of pain as 8 (on a scale of 10).  It came "by itself" and was "relieved by rest."  When in pain, the Veteran was able to function with medication.  He stated that the back disability was not characterized by stiffness or weakness and there was no incapacitation, functional impairment, or time lost from work.  On musculoskeletal evaluation the Veteran's posture and gait were within normal limits.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness of the L3 to L5 spinous processes and surrounding paravertebral muscles, and straight leg raising was negative bilaterally; the spine was not ankylosed.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees, each.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and there were no signs of IVDS with chronic and permanent nerve root involvement.  Gross examination of the joints and muscle was within normal limits.  The examiner could not estimate any additional limitation during flare-ups in degrees without resorting to speculation.  Neurological evaluation found cranial nerves examination normal and coordination and motor function within normal limits.  Motor and sensory functions of the lower extremities were within normal limits and knee and ankle jerk reflexes were 2+, bilaterally.  Lumbar spine X-rays were interpreted as within normal limits.  The diagnosis was low back strain (which had minimal effect on daily activities).  

A December 2006 VA treatment report notes the Veteran complained of low to mid back pain without any loss of bowel or bladder function.  The pain did not radiate; it initially shot down his leg, but had not done so "for some time."  Cranial nerves II through XII were intact on neurological evaluation and the Veteran had normal muscle tone without spasms/fasciculations or tenderness on musculoskeletal evaluation.  The impression was low back pain, likely chronic strain.  

A March 26, 2007 VA treatment report notes that the Veteran's back pain began at the beltline and went into the buttocks.  The pain was 8 (on a scale of 10).  Examination of the back found normal lordosis, no prominence of paraspinal muscles or tenderness to palpation, and negative SLR (straight leg raising) and FABERs test.  Range of motion was flexion to 60 degrees and extension to 15 degrees.  Motor strength was 5/5 and DTRs (deep tendon reflexes) were 2+ in both lower extremities.  The assessment was likely mechanical back pain.  

In a May 2007 statement, the Veteran described his low back pain as intense, sharp and radiating down his leg and into his foot.  He reported his "everyday battle is stiffness and tightening of [his] back that has hindered [him] in different areas of [his] life such as [his] lovemaking talents."  

A December 2007 record notes that X-rays looked unremarkable other than disc space narrowing at L5-S1.  In December 2007, the Veteran was provided a TENS unit for his back pain; thoracic and lumbar spine spasms were noted on bilateral straight leg raising.  A February 2008 lumbar spine MRI found no abnormality.  A March 2008 VA treatment report from a Pain Management Center notes that the Veteran ambulated antalgically without [assistive] device, he had 5/5 motor strength and full range of motion in all extremities.  

On April 2008 VA examination the Veteran's complaints of chronic lower lumbar pain rated 6 (on a scale of 10) and radiating into the buttocks were noted.  He reported flare-ups (from staying in one position too long or from too much activity) that occurred every several months and lasted 24 hours (at which times the pain would reach 9 (on a scale of 10)).  He could walk several miles and stand 15 minutes before his back started to hurt.  He was able to do all activities of daily living, although he was slower during flare-ups.  He felt low back discomfort with bending and lifting, but was able to drive; he had given up recreational activities due to back and knee pain.  He had normal posture, gait, curvature of the spine, symmetry, and rhythm of spinal motion.  Range of motion studies found flexion to 80 degrees (with pulling sensation in the lumbar area at 80 degrees), extension to 25 degrees (with pulling at all extremes of lumbar motion), bilateral lateral bending to 20 degrees, and bilateral rotation to 25 degrees (with pulling sensation in the lumbar area at extremes of motion).  There were no changes in range of motion from pain, fatigue, weakness, lack of endurance or incoordination.  The examiner could not estimate additional limitations due to flare-ups without resort to mere speculation.  Sensory, motor, and reflexes were normal on neurologic evaluation; the Veteran had rectal sensation; straight leg raising was negative, bilaterally.  The examiner noted a February 2008 MRI was negative (but that there was mild discomfort with deep palpation of the L2-4 area.)  The diagnosis was low back strain.  

Thorasic and lumbar spine spasms on bilateral straight leg raising were noted in VA treatment records on June 27, 2008, and in February 2009 and July 2010.  The TENS unit was no longer helping in July 2010.

A February 2009 letter from private chiropractor D.M.D. notes that the Veteran complained of pain with associated pins and needles sensation in the low back, which radiated down the right leg and into the calf with some burning.  On examination, the Veteran had limited range of thoracolumbar motion, with pain on flexion (ranges of motion in degrees were not stated.)  X-rays showed decreased disc space at L5-S1; the diagnosis was lumbalgia with lumbar segemental dysfunction.  

A February 2009 letter from a VA Certified Physician's Assistant notes that the Veteran's complaints include chronic low back pain and "most of his symptoms are subjective and consistent with recurrent strains" in the back.  

At the May 2010 Travel Board hearing, the Veteran testified that the range of motion of his back has decreased and that he has radiating pain which goes down both legs.  

A May 2011 private MRI report shows an impression of mild degenerative changes at L5-S1.  

On December 2011 VA examination, the Veteran complained of daily flare-ups impacting the function of his thoracolumbar spine, rated as 10 (on a scale of 10), which made staying in one position uncomfortable.  He reported that he worked as an education coordinator and had to stretch his back frequently.  Range of motion studies found forward flexion to 40 degrees (with pain at 30 degrees), extension 20 degrees (with pain at 20 degrees), and bilateral lateral flexion, and bilateral rotation all to 20 degrees (with pain at 20 degrees, except for right lateral flexion -where pain occurred at 30 degrees).  The Veteran was able to perform 3 repetitions without additional loss in range of motion.  There was functional loss of the thoracolumbar spine with contributing factors identified as less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was tenderness to palpation over the lumbar paraspinal muscles.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5 throughout, deep tendon reflexes were 2+, and sensory examination was normal.  Straight leg raising test was negative, there was no radiculopathy or other neurologic abnormality, and no IVDS.  The Veteran did not use any assistive devices other than a TENS unit.  Imaging studies did not show arthritis or vertebral fracture.  The diagnosis was lumbar strain.  It was noted that the Veteran's thoracolumbar spine disability impacted his ability to work because "back pain slows him down at work because he cannot bend over, lift things, twist, remain in one position very long."  

The Veteran's service-connected low back strain is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Given the findings of disc space narrowing, the Veteran's low back disability may alternatively be rated under Code 5243 (for IVDS - although such has not been specifically diagnosed), which is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Formula criteria, which provide:  (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a. 

For ratings based on incapacitating episodes of IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

Prior to June 27, 2008

A review of the record prior to June 27, 2008 found that prior to March 26, 2007, the evidence did not show (nor is alleged otherwise) that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, that combined range of motion of the thoracolumbar spine was 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On May 2006 VA examination thoracolumbar forward flexion was to 90 degrees, there was no increase in impairment of function with repetitive testing (i.e., on use); combined range of motion was 240 degrees, and there was no muscle spasm.  Consequently, a rating in excess of 10 percent under the General Formula was not warranted.  There were no separately ratable neurological symptoms (on neurological evaluation no abnormalities were reported).   Furthermore, there were no reports incapacitating episodes of IVDS (IVDS was not formally diagnosed), and the spine was not ankylosed.  In summary, prior to March 26, 2007 there was no basis in the factual evidence for the assignment of a schedular rating in excess of 10 percent.   Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted prior to March 26, 2007.  

A March 26, 2007 VA treatment report notes that the Veteran's thoracolumbar flexion was limited to 60 degrees.  That same month, his low back pain was characterized as intense; and in December 2007 he was provided a TENS unit for pain and thorasic and lumbar spine spasms were noted.  A March 2008 VA treatment report notes that the Veteran ambulated antalgically.  The schedular criteria for a 20 percent rating are met (specifically by the limitation of forward flexion to 60 degrees) as of the March 26 2007 treatment date, and the Board concludes that a 20 percent rating is warranted from that date.  

However, from that date (and prior to June 27, 2008) the evidence does not show limitation of forward flexion limited to 30 degrees or less, separately ratable neurological symptoms (neurological evaluation was normal on April 2008 VA examination, e.g,), ankylosis of the spine or incapacitating episodes of IVDS (as disc space narrowing was noted on December 2007 X-rays).  Accordingly, a schedular rating in excess of 20 percent was not warranted prior to June 27, 2008.  

From June 27, 2008

The RO has assigned a 40 percent from June 27, 2008, and the focus is on those criteria that would afford a rating in excess of 40 percent.  The factual evidence does not show that at any time since June 27, 2008 the Veteran's spine has been ankylosed, much less ankylosed at an unfavorable angle, so as to warrant the assignment of a 50 percent rating under the General Formula.  Furthermore, no separately ratable neurological symptoms (which would be combined with the rating under the General Formula) were shown (the December 2011 VA examination found no neurological abnormalities).  Likewise, no incapacitating episodes of IVDS were noted (and on December 2011 VA examination it was noted that the Veteran did not have IVDS).  Furthermore, evidence of record does show further functional limitations due to weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, from June 27, 2008, a rating in excess of 40 percent is not warranted. 

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to the low back disability that are not encompassed by the "staged" ratings assigned.  The functional impairment shown (e.g., that he "has to stretch his back frequently" and "back pain slows him down at work because he cannot bend over, lift things, twist, remain in one position very long."  See December 2011 VA examination report) is encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran works as an education coordinator; it is not alleged that his low back strain renders him unemployable.  The matter of a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In summary, the Veteran's lumbar spine disability warrants "staged" ratings of 10 percent prior to March 26, 2007; [an increased] 20 percent (but no higher) from March 26, 2007 to June 27, 2008; and 40 percent (but no higher) from  June 27, 2008. 



ORDER

A "staged" increased (to 20 percent) rating is granted for the Veteran's lumbar spine disability for the period from March 26, 2007 to June 27, 2008, subject to the regulations governing the payment of monetary awards; ratings in excess of 10 percent prior to March 26, 2007 and in excess of 40 percent from June 27, 2008, are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


